United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Fort Wayne, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1896
Issued: March 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated June 22, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof establish that she was totally
disabled from February 8 through March 7, 2006.
FACTUAL HISTORY
On March 15, 2004 appellant, then a 58-year-old voluntary services specialist, filed a
notice of occupational disease alleging carpal tunnel syndrome due to factors of her federal
employment. The Office accepted her claim for bilateral carpal tunnel syndrome on
May 18, 2004. Appellant continued to work at light duty. She underwent a right carpal tunnel
release on May 16, 2005. Dr. Michael Munz, a Board-certified neurologist, found appellant was

totally disabled from June 21 through July 13, 2005. He released her to return to light-duty work
on July 13, 2005. Appellant returned to modified work intermittently beginning July 14, 2005.
She underwent left carpal tunnel release on August 30, 2005.
On November 17, 2005 Dr. Eric M. Schreier, an osteopath, noted that appellant had not
worked since August 2005 and was using sick leave. He found that her postsurgical
electrodiagnostic testing showed evidence of mild residual median neuropathy bilaterally. In a
December 1, 2005 report, Dr. Schreier stated that appellant continued to report right carpal
tunnel symptoms, but opined, “I would suspect that she would be able to return to at least
part-time full duty with very minimal handicap/disability.” He noted that he could not rule out a
“significant anxiety factor.” Dr. Schreier recommended a functional capacity evaluation on
December 8, 2005. He opined that appellant had reached maximum medical improvement on
December 30, 2005 and again recommended a functional capacity evaluation.
Appellant underwent a functional capacity evaluation on January 24, 2006, which
demonstrated maximal effort. She was found cable of sedentary light work, with a concern
about her ability to keyboard for extended periods of time. On January 24, 2006 Dr. Schreier
stated that appellant should continue her current work status from January 24 through
March 3, 2006. He examined her on March 2, 2006 and stated that she could return to sedentary
duty with limitation on typing and writing 2 hours a day for 30 minutes at a time with a break.
Dr. Schreier also recommended that appellant use wrist splints.
On March 2, 2006 Dr. Schreier completed a work restriction evaluation. He found that
appellant could return to work on March 3, 2006 with limitations on writing or typing more than
2 hours a day with 15-minute breaks every 90 minutes. Appellant could perform sedentary work
and that these restrictions were permanent. She returned to work on March 7, 2006.
On December 20, 2006 appellant accepted a position as a program support clerk. She
completed a claim for compensation on April 10, 2007 and requested leave without pay from
July 14, 2005 through March 7, 2006. Appellant used eight hours of leave without pay from
February 9 through March 6, 2006. The Office requested additional information supporting her
claim in a letter dated April 23, 2007.
Appellant requested a schedule award on January 10, 2008. The Office requested
additional medical evidence in support of this request on February 12, 2008. It denied
appellant’s request for a schedule award on March 13, 2008.
Appellant requested
reconsideration on May 15, 2008. She submitted a report dated April 10, 2008 from Dr. Schreier
supporting five percent impairment bilaterally due to her postoperative electromyelogram, which
showed evidence of mild chronic neuropathic changes at both wrists.
In a letter dated October 22, 2007, the union president contended that appellant was
entitled to return to duty in a light-duty capacity and that her supervisor had acted beyond her
scope when she denied appellant light duty. He stated that she was entitled to compensation
from July 14, 2005 through March 17, 2006. In a letter dated June 5, 2007, Timothy K. Purdom,
the occupational health specialist at the employing establishment stated that appellant’s
supervisor reported that light-duty work was not available for appellant from July 14, 2005
through March 7, 2006. He completed a leave analysis on November 26, 2008 and noted that

2

she used sick and annual leave following surgery in August 2005 through February 8, 2006 and
used leave without pay from February 2 through March 7, 2006. Appellant returned to work on
March 7, 2006.
On November 26, 2008 the Office granted appellant a schedule award for five percent
impairment of each of her upper extremities.
By decision dated June 22, 2009, the Office denied appellant’s claim for compensation
for the period February 8 through March 7, 2006, finding that the medical evidence did not
support her claim for total disability during this period. Appellant received compensation under
the award from December 1, 2005 to July 7, 2006.
LEGAL PRECEDENT
Appellant for each period of disability claimed, has the burden of proving by a
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of her employment injury. Whether a particular injury caused an employee to be
disabled for employment and the duration of that disability are medical issues which must be
provide by preponderance of the reliable probative and substantial medical evidence.1
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurts too much to work, without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.2
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.3 When an employee who is disabled from the job he held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he can perform the limited-duty position, the employee has the burden of
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the

1

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

2

Id.

3

20 C.F.R. § 10.5(x).

3

employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.4
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome on May 18,
2004 and she underwent a right carpal tunnel release on May 16, 2005. Dr. Munz, a Boardcertified neurologist, released her to return to modified duty on July 13, 2005. The record is
unclear whether or not appellant worked from July 14, 2005 until her left carpal tunnel release on
August 30, 2005. Dr. Schreier, an osteopath, opined that she could likely return to light-duty
work, but recommended a functional capacity evaluation. On March 2, 2006 he reviewed
appellant’s functional capacity evaluation and opined that she could return to full-time work with
restrictions. Appellant returned to work on March 7, 2006. She filed a claim for compensation
on April 10, 2007 and requested leave without pay from July 14, 2005 through March 6, 2006.
The Board notes that appellant received competition under her schedule award from December 1,
2005 to July 7, 2006, a period which includes the present claim for wage loss.
The record contains evidence establishing that appellant was physically capable of
performing light duty beginning in July 2005, however, evidence from the employing
establishment and the union suggests that light-duty work was not available for appellant from
July 14, 2005 through March 6, 2006. The evidence establishes that appellant’s physician
released her to return to light-duty work on July 13, 2005. Following appellant’s August 30,
2005 left carpal tunnel release, Dr. Schreier reviewed her functional capacity evaluation and
released her to return to light-duty work with specific restrictions on March 6, 2006. However,
the record is unclear as to the light-duty work she performed as of July 13, 2005 to the time of
surgery. The case requires additional development.
While a claimant has the burden of proof to establish her claim, the Office has a
responsibility in the development of evidence. Once the Office has begun an investigation of a
claim, it must pursue the evidence as far as reasonably possible, particularly when such evidence
is in the possession of the government and is therefore more readily accessible to the Office.5
Appellant alleged totally disability from July 14, 2005 through March 7, 2006, as there was no
light-duty work available for her at the employing establishment. On remand, the Office should
request additional clarifying information from the employing establishment and determine
whether or not there was light-duty work available for appellant during the period in question.
CONCLUSION
The Board finds that the case is not in posture for decision.

4

Joseph D. Duncan, 54 ECAB 471, 472 (2003); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

Edward Schoening, 41 ECAB 277, 282 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further development
consistent with this decision of the Board.
Issued: March 19, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

